53 Mich. App. 616 (1974)
220 N.W.2d 203
CITIZENS MUTUAL INSURANCE COMPANY
v.
TURNER
Docket No. 17866.
Michigan Court of Appeals.
Decided May 31, 1974.
Carl J. Schoemer, for plaintiff.
Gerard J. Coughlin, for defendant.
Before: McGREGOR, P.J., and R.B. BURNS and O'HARA,[*] JJ.
*617 R.B. BURNS, J.
Defendant Alice Turner was a passenger in a vehicle owned and operated by a Stanley Adams. The Adams vehicle was involved in an accident that severely injured her. Adams was an uninsured motorist.
At the time of the accident, defendant's parents were insured by plaintiff. The insurance included uninsured motorist protection that applied to the defendant's injuries in this case.
Defendant's claims under the policy were submitted to arbitration pursuant to the insurance contract provisions. The arbitrator awarded defendant $15,500 for her injuries. Plaintiff challenges the award on three grounds. Plaintiff claims that the arbitrator was biased in defendant's favor; plaintiff also claims that the arbitrator erroneously allowed hearsay material to be admitted into evidence. We find no merit in either of these contentions.
Plaintiff also contends that the arbitrator's award exceeded the maximum coverage available under the policy and, as a result, the arbitrator was without the power to make such an award. Basic to this issue is the resolution of the question of whether defendant's parents held one or two insurance policies with plaintiff. If, as the trial judge and the arbitrator believed, the defendant's parents actually held two policies then the policies could be stacked, providing defendant with a total of $20,000 worth of available insurance coverage instead of the $10,000 coverage found in the individual policies. Blakeslee v Farm Bureau Mut Ins Co of Michigan, 388 Mich. 464; 201 NW2d 786 (1972), and Boettner v State Farm Mut Ins Co, 388 Mich. 482; 201 NW2d 795 (1972).
"The decedent insureds owned two vehicles which were each insured under a separate but identical State *618 Farm Insurance policy with uninsured motorist coverage in the amount of $10,000/$20,000. The decedents paid two separate, independent premiums and were issued two certificates of insurance. At the time of the accident, the decedent insureds were occupying one of their two vehicles insured by State Farm." Boettner v State Farm Mut Ins, 388 Mich. 482, 484; 201 NW2d 795 (1972). (Emphasis supplied.)
An extremely important part of the insurance policy states on page 12, paragraph 7:
"7. Insurance on two or more automobiles.
"When two or more automobiles are insured hereunder, the terms of this policy shall apply separately to each, but an automobile and an attached trailer shall be deemed to be one automobile as respects the limits of liability under section 2 * * *." (Emphasis supplied.)
While plaintiff subsumed all of its business with defendant's parents under one code number, we believe that this did not alter the fundamental character of its dealings with them. Although there was one policy number issued by the plaintiff insurance company, two premiums were charged and paid which covered two cars. The question thus presented is whether the Michigan Supreme Court intended the question of multiple coverage to be dependent upon the number of insurance policies issued by the insurer or by the number of premiums paid by the insured. To hold that the answer depends on the question of how many policy numbers were issued would be illogical since the insurance companies would merely combine several separate policies issued to the same insured under one policy. Plaintiff insured the parents' two cars and required two separate premiums to be paid. From the insured's point of view, this relationship is the same as having two policies, regardless of how the insurer subsequently *619 handles those paid premiums for its administrative purposes. Accordingly, we view this case as involving two different insurance policies and, therefore, the trial court correctly held that the uninsured motorist coverage found in them could be stacked for defendant's benefit. Boettner, supra.
Affirmed. Costs to defendant.
All concurred.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.